Citation Nr: 0013485	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-05 425A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine with spondylolisthesis.

2.  Entitlement to service connection for a skin disorder 
including fatty tumors secondary to exposure to herbicides.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mr. Alvin D. Wax, Attorney at 
Law


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from April 1966 to April 1968.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the benefits sought on 
appeal.  The Board notes that during the pendency of the 
appeal the veteran's claims file was transferred to the 
Louisville, Kentucky RO. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  There is no competent medical evidence of a link between 
the veteran's currently diagnosed back disorders and his 
period of active service, or any acute back condition shown 
during service.  

3.  The veteran has not presented competent medical evidence 
that he has a current skin disorder etiologically related to 
an incident of his active service, including exposure to 
herbicides.

4.  The veteran is not shown to have engaged in combat with 
the enemy while serving in Vietnam.   

5.  During service, the veteran is not shown to have 
experienced, witnessed, or been confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and involved intense fear, helplessness, or horror. 



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for degenerative joint disease of the lumbosacral spine with 
spondylolisthesis is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for a skin disorder to include fatty tumors secondary to 
exposure to herbicides is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§  3.102, 
3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran alleges that he is entitled to service connection 
for degenerative joint disease with spondylolisthesis of the 
lumbosacral spine, a skin condition including fatty tumors 
secondary to exposure to herbicides and PTSD.  The VA may pay 
compensation for "disability resulting from personal injury 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty in the active military, naval or air service."  
38 U.S.C.A. § 1110 (West 1991).  However, the threshold 
question that must be answered in this case is whether the 
veteran has presented well-grounded claims for service 
connection.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  Service connection may 
be presumed for certain chronic disorders such as arthritis 
if it is shown within one year of separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309; See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  
Likewise, if a veteran served on active duty in Vietnam 
during the Vietnam era, service connection may be presumed 
for some diseases associated with exposure to herbicide 
agents.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
(d), 3.309(e)(1999).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

With regard to claims of entitlement to service connection 
for PTSD, the claim will be well grounded when the claimant 
submits "(1) medical evidence of a current [PTSD] 
disability; (2) lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability." Cohen v. Brown, 10 
Vet. App. 128, 137 (1997) (citations omitted).  

Entitlement to service connection for degenerative joint 
disease with spondylolisthesis of the lumbosacral spine.

Service medical records show that the veteran was seen in 
December 1966 for complaints of lumbar back pain after 
injuring his back while lifting a box.  Physical examination 
revealed limited lateral movement to the right side.  The 
veteran was diagnosed with lumbosacral strain.  The veteran's 
March 1968 Discharge Examination is negative for any 
complaints of or diagnosis of a lumbosacral spine disorder.

Post-service medical records show that the veteran was 
afforded a VA examination in September 1968.  At that time, 
the veteran presented with complaints of an in-service back 
injury and reported that he had been denied employment due to 
a back disability.  After conducting a thorough physical 
examination, the VA examiner indicated that no orthopedic 
disease of the back could be detected.

VA outpatient treatment records dated June 1978 to March 1996 
show that the veteran was seen in October and November 1978 
for complaints of low back pain with radiation into the left 
leg.  The veteran was diagnosed with chronic recurrent 
lumbosacral strain.  

VA outpatient treatment records show that from June 1983 to 
December 1994, the veteran continued to seek treatment for 
low back pain with complaints of radiation into the groin 
area and both lower extremities.  In December 1994, x-rays 
revealed osteoarthritic changes of the lower lumbar spine 
with narrowing of the interspace at L4-5 and L5-S1.  In April 
1995, the veteran was diagnosed with Grade I 
spondylolisthesis of L5-S1 and degenerative disc disease of 
the lower three lumbar interspaces.  The veteran began 
experiencing burning pain in the left leg and episodic spasms 
with sneezing in November 1995.  At that time, he was 
diagnosed with L5-S1 spondylolisthesis with various symptoms 
and noted to be a potential candidate for a decompression 
fusion.  

The veteran was afforded a VA examination in June 1996.  The 
VA examiner diagnosed the veteran with degenerative joint 
disease of the lumbosacral spine and spondylolisthesis.  The 
veteran continued to seek treatment for this condition 
through September 1997.

While the veteran has submitted competent medical evidence 
that he has a current diagnosis of degenerative joint disease 
of the lumbar spine as well as spondylolisthesis of the 
lumbar spine, the veteran has not submitted any competent 
evidence linking these disorders to his period of active 
service, or to any back disorder shown during service.  In 
fact, the only evidence linking any current back disorder to 
his period of active service, are his own statements.  While 
the veteran clearly believes that his current back disorders 
are related to his period of active service, the veteran, as 
a lay person is not competent to offer an opinion that 
requires medical expertise, such as the etiology of his 
current back disorders Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The veteran has also not shown that 
degenerative joint disease was manifest to a compensable 
degree within one year of his discharge from service.  As 
such, he is not entitled to service connection on a 
presumptive basis pursuant to 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309.  In the absence of such 
evidence, the veteran has not submitted a well-grounded claim 
for service connection and his claim must be denied.  

The Board is unaware of the existence of any relevant 
evidence, which if obtained, would serve to well ground the 
veteran's claim for service connection.  Should the veteran 
obtain such evidence, he may request the RO to again consider 
his claim.  McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997) (per curiam).

Entitlement to service connection for a skin disorder 
including fatty tumors as a result of exposure to herbicides.

With regard to the veteran's claim of entitlement to service 
connection for a skin disorder, his service medical records 
are wholly negative for complaints of or a diagnosis of a 
skin disorder to include fatty tumors as a result of exposure 
to herbicides.   

Post-service medical records show that the veteran was 
diagnosed with generalized dermatitis of the body of unknown 
etiology in December 1980.  In June 1988, the veteran was 
diagnosed with a pruritic skin eruption.  From June 1991 to 
June 1993, the veteran was diagnosed with inguinal 
candidiasis and tina pedis.  From January 1994 to December 
1994, the veteran was shown to have lipomatous nodules on the 
abdomen, chest, arms and face. 

In September 1994, the veteran was seen for multiple 
subcutaneous nodules on the arm.  He indicated that he first 
noticed this skin problem in approximately 1993.  He was 
given an uncertain diagnosis of lipomatosis and underwent 
excision of lipomas in November 1994.  In April 1995 and June 
1995, the veteran was treated for pain in his left thigh 
associated with soft tissue masses and diagnosed with 
lipomas.  In September 1995, the veteran was noted to have a 
history of multiple lipomas and several masses in the left 
breast.  A mammogram revealed no malignancy.  During a June 
1996 VA examination, the veteran was diagnosed with lipomas 
on the trunk and extremities and noted to have a history of 
tinea pedis and tinea cruris.

The veteran has not submitted any evidence to show that he 
has a current skin disorder attributable to exposure to 
herbicides during his period of service.  While the evidence 
clearly shows that the veteran currently has lipomas, lipomas 
are not included in the list of diseases for which a veteran 
may be entitled to a presumption of herbicide exposure, 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (1999); 
McCartt v. West, 12 Vet. App. 146 (1999), and the veteran has 
not submitted any medical evidence linking a current 
diagnosis of lipomas to his exposure to herbicides during his 
period of service.  Indeed, the only evidence linking any 
current skin disorder to exposure to herbicides during 
service, are the veteran's own statements.  Again, as with 
the veteran's claim for service connection for disorders of 
the lumbosacral spine, the veteran, as a lay person is not 
competent to offer an opinion that requires medical 
expertise, such as whether his current skin disorder is 
etiologically related to exposure to herbicides during his 
period of active service.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In the absence of such competent medical 
evidence, the veteran has not submitted a well-grounded claim 
for service connection and his claim must be denied.  While 
the Board is unaware of any relevant evidence which would 
serve to well ground the veteran's claim for service 
connection, should the veteran obtain such evidence, he may 
request the RO to again consider his claim.  McKnight, 131 
F.3d at 1485.   

Entitlement to service connection for PTSD.

The evidence of record shows that Wolfgang F. Kuhn, M.D. 
diagnosed the veteran with PTSD in November 1997.  The 
veteran's claimed in-service stressors are enumerated in Dr. 
Kuhn's examination report and Dr. Kuhn implicitly relates the 
veteran's PTSD diagnosis to his stressors.  The record also 
contains statements from the veteran relating in-service 
stressors.  As such, Board finds that the requirements for a 
well-grounded PTSD claim have been met.  38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed to the extent 
possible.

With respect to evidentiary development, in response to a 
request from the RO for more specific information regarding 
claimed stressors, the veteran provided a statement 
indicating that the entire Vietnam experience was frightening 
for him.  He states that it took approximately 21 days by 
boat to reach Vietnam and that while he was there, he saw 
people maimed and children with missing limbs.  He also 
describes being near the perimeter line and seeing fighting 
all night.  Additionally, the veteran describes being afraid 
of dying during the entire twelve months he was in Da Nang.  
He reports that he received a Bronze Star for his service.  
As previously indicated, to establish service connection for 
PTSD, the record must include a clear diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, as 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (1999).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1999); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that the veteran did 
engage in combat with the enemy, but the alleged stressor is 
not combat-related, the veteran's lay testimony, by itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.  See Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).

In this case, the Board finds that there is no objective 
evidence that the veteran "engaged in combat with the 
enemy."  Official service records consisting of the 
veteran's DA Form 20 and DD Form 214 show that while in 
Vietnam the veteran served in the noncombat military 
occupational specialties of stock control and accounting 
specialist and an ordnance supply specialist with the 560th 
General Supply Company.  The veteran's DA Form 20 reveals 
that the veteran received a Vietnam Campaign Medal, a 
National Defense Service Medal and a Vietnam Service Medal 
with a Bronze Service Star.  This is inconsistent with the 
veteran's Form DD 214 that reflects that the veteran received 
a Bronze Star, not a Vietnam Service Medal with a Bronze 
Service Star.  In any event, there is no indication in the 
veteran's records that he was awarded a Purple Heart, Combat 
Infantryman Badge or other similar citation which could "be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor."  
38 C.F.R. § 3.304(f) (1999).  In this regard, the Board would 
note that the Bronze Star shown on the DD Form 214 was not 
awarded with a "V" device, which would be indicative of 
combat.

Consequently, the Board must examine the veteran's account of 
the stressful incidents he reportedly experienced while in 
Vietnam in light of other evidence of record for 
corroboration.  The record shows that the veteran relates 
that while in Vietnam, the whole experience was frightening 
and that he saw people maimed and children missing arms and 
legs.  He further indicates that he was afraid of dying the 
entire year that he served in Vietnam.  While the veteran 
relates that these fears and experiences in Vietnam were 
stressful to him and have caused him to develop PTSD, the 
veteran's reports do not relate specific, verifiable 
stressors which resulted in his current PTSD.  Even upon 
request from the RO, the veteran did not provide specific 
information outlining stressful events, casualties, injuries 
with approximate dates, the unit to which he was assigned and 
the names of people who were involved in the stressful 
incidents.  

The medical evidence of record shows that during a June 1996 
VA examination, the VA examiner indicated that the veteran's 
principal symptoms were those of anxiety and impulse control 
disorder.  The examiner went on to indicate that the veteran 
did not report symptoms of hyperalertness, sympathetic 
hyperarousal relating to stimuli simulating wartime events or 
recurrent and intrusive memories.  As such, the VA examiner 
opined that the veteran does not appear to meet the 
diagnostic criteria for PTSD.  In his description of military 
service to the examiner, the veteran did not relate any 
stressful experiences even though he was given the 
opportunity to describe such events.  He described his 
wartime work as consisting of mostly working in a warehouse.  
The VA examiner's ultimate diagnoses were impulse control 
disorder, NOS and anxiety disorder, NOS.  The VA examiner did 
not diagnose the veteran with PTSD.

Dr. Kuhn's November 1997 diagnosis of PTSD is based on the 
veteran's statements that he has trouble sleeping, feels 
nervous, depressed, has an increased startle reaction, is 
emotionally restricted and thinks about his experiences in 
Vietnam all the time.  Specifically, Dr. Kuhn notes that the 
veteran reported that he was unable to get rid of the image 
of little children torn apart by land mines.  The veteran 
also advised Dr. Kuhn that during his Vietnam service, he was 
a supply specialist and that he did not see direct combat 
action.  He advised Dr. Kuhn that he saw many injured 
soldiers and civilians and that he cannot forget these 
memories.  Dr. Kuhn diagnosed the veteran with PTSD, alcohol 
dependence in remission, polysubstance abuse in remission and 
a personality disorder, NOS.  In formulating this diagnosis, 
Dr. Kuhn did not indicate whether he considered the 
diagnostic criteria for PTSD.

In addition to the aforementioned evidence, the record 
indicates that the veteran attended the Mental Hygiene Clinic 
at a VA medical facility for PTSD from February 1996 to 
October 1997.  Additionally, the veteran was awarded Social 
Security Disability benefits in January 1998 based on a 
primary diagnosis of PTSD and a secondary diagnosis of a 
personality disorder. 

Despite Dr. Kuhn's diagnosis of PTSD and receiving ongoing 
therapy for PTSD, based on the record, the Board finds that 
the veteran's accounts of his Vietnam experiences have not 
been corroborated and therefore cannot be relied on to 
support a diagnosis of PTSD.  The VA examiner indicates that 
the veteran does not meet the criteria for a diagnosis of 
PTSD and Dr. Kuhn bases his diagnosis on no more than 
nonspecific statements from the veteran that he witnessed 
soldier and civilian injuries while in Vietnam.  Dr. Kuhn 
does not address the diagnostic criteria for PTSD in his 
examination report.  Further, there is no evidence of record 
that the veteran was actually engaged in combat.  In the 
absence of information from the veteran, which would permit 
an attempt at further verification of stressful incidents, 
the Board concludes that the incidents the veteran relates 
that he was exposed to during Vietnam cannot be verified and 
cannot be used to support a diagnosis of PTSD.  Accordingly, 
the Board finds that the veteran is not entitled to service 
connection for PTSD. 


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for degenerative joint disease of the 
lumbar spine with spondylolisthesis is denied.  

Entitlement to service connection for a skin disorder to 
include fatty tumors secondary to exposure to herbicides is 
denied.

Entitlement to service connection for PTSD is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

